Filed: 	May 19, 2000 
IN THE SUPREME COURT OF THE STATE OF OREGON
DANIEL MEEK,
	Petitioner,
	v.
HARDY MYERS, Attorney General
for the State of Oregon,
	Respondent.
(SC S47429)
	En Banc
	On petition to review ballot title.
	Submitted on the petition and answering memorandum April 19,
2000.
	Daniel W. Meek, Portland, in propria persona.
	Hardy Myers, Attorney General, Michael D. Reynolds,
Solicitor General, and Jas. Jeffrey Adams, Assistant Attorney
General, for respondent.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	






		PER CURIAM

		This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments concerning the content of the draft ballot title
for a proposed measure designated by the Secretary of State as
Initiative Petition 158 (2000).  He therefore is entitled to seek
review of the ballot title for that measure certified by the
Attorney General.  See ORS 250.085(2) (setting that requirement).
		We have considered each of petitioner's arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997). (1)  See ORS 250.085(5) (setting out standard of
review). (2)  Accordingly, we certify to the Secretary of State the
following ballot title:
AMENDS CONSTITUTION: MANDATES PROCESSES, RULES, FOR RESOLVING CONFLICTS AMONG INITIATIVES, LEGISLATIVE REFERRALS


		RESULT OF "YES" VOTE: "Yes" vote mandates
judicial, election processes, decisional rules, for
resolving conflicts among initiatives, legislative
referrals.
		RESULT OF "NO" VOTE: "No" vote retains statutory
rule for resolving measure conflicts; leaves
constitution without conflict resolution provision.
		SUMMARY: Amends constitution.  Currently, courts
deciding lawsuits resolve conflicting initiatives,
legislative referrals simultaneously enacted; statute
provides measure receiving most affirmative votes
prevails.  Measure authorizes voter lawsuits, without
need for dispute between parties, to resolve conflicts. 
Gives Supreme Court exclusive jurisdiction.  Mandates
decisional rules, including:  provision prohibiting
using public resources to collect political funds
prevails over conflicting provisions; measure granting
tax break prevails over measure prohibiting, limiting
tax break; initiative prevails over later legislative
referral.  Requires run-off election if conflict
irresolvable within 60 days.  Other provisions.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	




1. 	The 1999 Legislature amended ORS 250.035 in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
		"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


		"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present measure is one to which the 1999 act does not apply. 
We therefore apply the pertinent provisions of ORS 250.035
(1997).

Return to previous location.



2. 	In addition to his argument challenging the ballot
title for substantial compliance under ORS 250.035(2)(a) to (d)
(1997), petitioner also asserts that the certified ballot title
for Initiative Petition 158 "is identical to" the certified
ballot title for Initiative Petition 119 (2000), in violation of
ORS 250.035(6) ("ballot title shall not resemble any title
previously filed for a measure to be submitted at that
election").  Petitioner fails, however, to develop that argument
or to provide any information to the court concerning Initiative
Petition 119.  We, therefore, decline to consider that objection.
Return to previous location.